DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I (claims 1-6), without traverse, in the reply filed on 11/23/2020 is acknowledged.
Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Clams 1-6 have been examined on the merits.

Priority
The instant application is a continuation of Application No. 15/273323 filed on 9/22/2016 and claims priority benefit of U.S. Provisional Application 62/221947 filed on 9/22/2015 under 35 U.S.C. 119(e).

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 5/15/2019 and 6/06/2019 are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, all references cited in the two IDSs have been fully considered.

Claim Objections
Claims 1-3 are objected to because of the following informalities: the degree symbol ([Symbol font/0xB0]) is placed after “C”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (Pub. No. US 2014/0356948 A1).
According to Jeon et al., lyophilization is a drying method that entails freezing a sample in a solution state and removing moisture from the sample via sublimation. But 
Jeon et al. discloses a method for stably preserving cells at room temperature comprising: (1) culturing animal cells; (2) treating the cultured animal cells with a lyoprotectant; and (3) lyophilizing the treated animal cells (par. [0011]). This method maintains the functions of cells at room temperature (par. [0027]) and gives the benefit of allowing cells to be stored at room temperature (Abstract).
The animal cells can be derived from a mammal or a human, and can be keratinocytes, fibroblasts, or cells obtained from a differentiated skin, a skin appendage, or embryonic stem cells (par. [0029]-[0030]).
The lyoprotectant used in the preservation method includes sugars, proteins, and water-soluble polymers (par. [0035]). Applicable sugars are monosaccharides, disaccharides, and polysaccharides such as sucrose (par. [0036]). Sugars can be present at concentrations of 0.1 to 20% by weight (par. [0038]).
In one embodiment, the animal cells are treated with the lyoprotectant at room temperature (15-25[Symbol font/0xB0] C) for 5-10 minutes and subsequently lyophilized (par. [0041]-[0042]).
The preservation method of Jeon et al. is comparable to the claimed method as explained below:

The treatment being performed at room temperature or 15-25[Symbol font/0xB0]C reads on the step “subjecting the cell, tissue, organ or plant to a temperature between 20°C and 30C[Symbol font/0xB0]”. Although the disclosed temperature of 15-25[Symbol font/0xB0]C is not identical to the recited temperature, the court has held that a prima facie case of obviousness exists when the claimed range "overlap or lie inside ranges disclosed by the prior art". See MPEP § 2144.05(I) and In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66  (Fed. Cir. 1997). 
Claims 1-3 recite the preambles “for the preservation of a cell, tissue, organ or plant”, “reducing ice crystal formation”, and “reducing cell death during preservation”, respectively. Similarly, claim 4 further specifies the method of claim 1 as “a method of improved preservation of a cell, tissue, organ or plant compared to preservation of a cell, tissue, organ or plant with glycerol of dimethylsulfoxide (DMSO)”.  However, these recitations do not provide any structural limitations and merely state the purpose of the claimed methods. According to MPEP § 2111.02, a preamble that only describes the intended use of an invention is not considered a limitation and is of no significance to claim construction. The body of a claim is what fully and intrinsically sets forth all et al.’s method aims to preserve cells by protecting them from any damage by ice crystals and maintain the functions of cells at room temperature, thus minimizing cell death.
Claims 1-4 are thus obvious over Jeon et al..

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (Pub. No. US 2014/0356948 A1) in view of Schmid et al. (Transfusion 2011, Vol. 51, pages 2703-2708).
Jeon et al.’s teachings are set forth above and applied herein. Jeon et al. is found to render claims 1-4 obvious.
The preservation method of Jeon et al. is similar to the following claim:
Regarding claim 5: the cell in the method of claim 1 is further required to be “a red blood cell”.
What differentiates Jeon et al. from the instant claim is that the animal cell is not specified to include red blood cells (RBCs).
It is known in the art, however, that sugars like sucrose are not only useful for preserving keratinocytes, fibroblasts and cells obtained from a differentiated skin/skin appendage but also other types of cells. For example, Schmid et al. reveals that sucrose is typically utilized on laboratories to preserve RBCs (Table 1, page 12). Experimental results of Schmid et al. show that incubating RBCs with sucrose and dextrose for 1 hour before freezing in liquid nitrogen for 2 weeks led to preservation of KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	Hence, claim 5 is obvious over Jeon et al. in view of Schmid et al..

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (Pub. No. US 2014/0356948 A1) in view of Coste et al. (Turkish Journal of Biology 2015, Vol. 39, pages 638-648).
The teachings of Jeon et al. are described previously and applied herein. Jeon et al. renders claims 1-4 obvious.
Jeon et al.’s preservation method is similar to the claim below:
Regarding claim 6: the plant in the method of claim 1 is further defined as “a tomato plant”.
Jeon et al. differs from the instant claim in that it only discloses preserving an animal cell.
Nonetheless, Coste et al. demonstrates that sucrose is also effective in preserving tomatoes (Abstract, page 638). Incubating shoot apices of different tomato cultivars in MS liquid medium containing various sucrose concentrations (0.1-1.5 M) for et al.’s method on a tomato plant instead of the animal cell with reasonable expectation that it would preserve the tomato plant. Substitution of one known element for another known element, both elements having equivalent effect, is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results. Id.
Claim 6 is therefore obvious over Jeon et al. in view of Coste et al..

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,448,631 in view of Jeon et al. (Pub. No US 2014/0356948 A1).
U.S. patent 10,448,631 discloses a method for cryopreserving, reducing ice crystal formation, or reducing cell death during cryopreservation of a cell, tissue, organ, 
The U.S. patent is different from the claimed method in that the cell, tissue, organ, or plant is not subjected to a temperature between 20[Symbol font/0xB0]C and 30[Symbol font/0xB0]C.
Nevertheless, Jeon et al. teaches that disaccharides like sucrose act as lyoprotectants and protect cell membranes and cell membrane proteins from ice crystals during freezing (par. [0036]-[0037]). One example of using the lyoprotectants is to treat  cells at room temperature (15-25[Symbol font/0xB0]C) for 5-10 minutes (par. [0041]) prior to lyophilization, resulting in cells that can be stored at room temperature (par. [0044]). A person with ordinary skill in the art would have subjected the contacted biological material to room temperature instead of cryogenic temperature with reasonable expectation that such substitution would stabilize cell membranes and cell membrane proteins, thereby facilitating their preservation.
The claims of the instant application are thus obvious over  U.S. patent 10,448,631 in view of Jeon et al..

Conclusion
	No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651